Filed 12/9/13 P. v. Cucul CA2/7

                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B247435

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. KA097777)
          v.

LUCAS CUCUL,

          Defendant and Appellant.




                     APPEAL from a judgment of the Superior Court of Los Angeles County,
Bruce F. Marrs, Judge. Affirmed.


                     Tracy A. Rogers, under appointment by the Court of Appeal, for Defendant
and Appellant.


                     No appearance for Plaintiff and Respondent.




                                    ___________________________________
       Lucus Cucul and codefendants Rodolfo Vega and Hugo Pau were charged in an
information with assault with force likely to produce great bodily injury on Victor
Martinez Angeles (Pen. Code, § 245, subd. (a)(4))1 with special allegations they
personally inflicted great bodily injury on Angeles in committing the offense and causing
him to become comatose due to brain injury (§ 12022.7, subds. (a) & (b)). Represented
by counsel, Cucul pleaded not guilty to the charge and denied the special allegations.
       Cucul and his codefendants were tried jointly by a jury. According to the
evidence at trial, Cucul, Vega and Pau engaged in a fist fight with Angeles outside a bar.
When Angeles was knocked to the ground, Cucul repeatedly kicked him in the head,
resulting in serious blunt force trauma. Angeles was unconscious when he arrived at the
hospital and remained in a coma for one month after brain surgery. The jury convicted
Cucul as charged and found true the special allegations.
       The court sentenced Cucul to an aggregate state prison term of eight years,
consisting of the three-year middle term for aggravated assault enhanced by five years for
inflicting great bodily injury causing the victim to become comatose due to brain injury
(§ 12022.7, subd. (b)). The court stayed imposition of sentence on the remaining great-
bodily-injury enhancement (§ 12022.7, subd. (a)) pursuant to section 654.
       The court ordered Cucul to pay a $40 court security fee, a $30 criminal conviction
assessment, a $1,800 restitution fine and reserved jurisdiction over the issue of victim
restitution. The court imposed and suspended a parole revocation fine pursuant to section
1202.45. Cucul was awarded a total of 366 days of presentence credit (319 actual days
and 47 days conduct credit).
       We appointed counsel to represent Cucul on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On August 27,
2013 we advised Cucul he had 30 days in which to personally submit any contentions or
issues he wished us to consider. No response has been received to date.



1
       Statutory references are to the Penal Code.

                                             2
      We have examined the record and are satisfied Cucul’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
      The judgment is affirmed.




                                                                     WOODS, J.


We concur:




      PERLUSS, P. J.




      SEGAL, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3